Exhibit 10.1


AMENDMENT #3
TO THE
MANUFACTURING SERVICES AGREEMENT


This Amendment #3 (the “Amendment #3”) to the Manufacturing Services Agreement
dated February 28, 2013 with an effective date of November 1, 2013 is entered
into by and between Patheon UK Limited, a corporation existing under the laws of
England and Wales, with offices at Kingfisher Drive, Covingham, Swindon,
Wiltshire, SN3 5BZ, England (“Patheon”) and Zogenix, Inc., a corporation
existing under the laws of Delaware, with offices at 12400 High Bluff Drive,
Suite 650, San Diego, California, 92130, USA (“Zogenix”).
Each of Patheon and Zogenix is a “Party”, together they are the “Parties”. This
Amendment #3 is effective as of July 31, 2016 (the “Amendment #3 Effective
Date”).
WHEREAS, the Parties have entered into that certain Manufacturing Services
Agreement dated February 28, 2013 with an effective date of November 1, 2013,
Amendment #1 with an effective date of August 26, 2013, and Amendment #2 with an
effective date of April 28, 2016 (the “Agreement”).
WHEREAS, the Parties desire to extend the current term of the Agreement upon the
same terms and conditions therein provided, unless otherwise agreed in this
Amendment #3.
NOW, THEREFORE, in consideration of the premises contained herein, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


Article 1


The Parties hereby agree to extend the Term of the Agreement until October 31,
2016 upon the terms and conditions provided below.


Accordingly, the Parties agree that Section 7.1 of the Agreement shall be
amended as follows:
    
“This Agreement shall become effective as of the Effective Date and shall
continue until 31 October 2016 (the “Term”), unless terminated earlier by one of
the Parties as provided herein. The Parties may mutually agree in writing to
renew the Agreement for additional terms prior to the expiration of the Term or
the then current term. For the avoidance of doubt, neither Party may terminate
this Agreement prior to the end of the Term unless in any circumstance set out
in Section 7.2 and/or in Section 12.6 of this Agreement. Further, the Parties
acknowledge that Patheon, unless otherwise specifically agreed in Section 7.3
below or as mutually agreed in writing, will have no obligation to provide any
Manufacturing and Support Services or undertake any production beyond 31 October
2016.”
Article 2


The Parties agree that Section 7.3(h)(ii) of the Agreement shall be amended as
follows:


1





--------------------------------------------------------------------------------



“(ii) Stability test products pursuant to section 2.1(d) up until the end of the
Term (and any extension thereof) even if manufacturing ceases prior to that
time; and”
Article 3


The Parties agree that Section 5.2(a) of the Agreement shall be amended as
follows:
“Following the Execution Date, a written non-binding forecast for the Term of
this Agreement shall be included with, and extend, the forecasts of the First
MSA and continue through the end of the Term (and any extension thereof), broken
down by month for the first year and by quarter thereafter, of the volume for
each Product that Zogenix then anticipates will be required to be produced and
delivered to Zogenix during the Term. Such non-binding forecast will be updated
by Zogenix quarterly on a rolling basis.”
Article 4


This Amendment #3 constitutes a supplement to the Agreement, forms an integral
and substantial part thereof and, unless otherwise expressly provided herein,
shall be subject to the same terms and conditions of the Agreement. The
provisions of the Agreement, as amended by this Amendment #3, remain in full
force and effect, and any references to the Agreement shall be deemed to be
references to the Agreement, as amended by this Amendment #3. Capitalized terms
shall have the meaning set forth in the Agreement, unless otherwise defined
herein.
IN WITNESS WHEREOF, the duly authorized representatives of each Party have
executed this Amendment #3 as of the Amendment #3 Effective Date.


Zogenix, Inc.
Patheon UK Ltd.
Signature: /s/Stephen J. Farr, Ph.D.
Signature: /s/A.M. Botterill
Stephen J. Farr, Ph.D.
A.M. Botterill
President and CEO
Executive Director & General Manager
Date: 23 Aug 2016
Date: 23 Aug 2016





2



